               Case 19-10844-BLS             Doc 150       Filed 05/06/19        Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re                                                       Chapter 11

Achaogen, Inc.                                              Case No. 19-10844 (BLS)

                          Debtor.1


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON MAY 8, 2019 AT 11:00 A.M. (EASTERN TIME)

ADJOURNED/RESOLVED MATTERS

1.      Debtor’s Motion for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105(a), 363, and
        1108 and Fed. R. Bankr. P. 6003 and 6004 Authorizing Debtor to (I) Honor Certain
        Prepetition Obligations to Customers and to Continue Customer Programs and (II) Pay
        Medicaid, Medicare and Other Obligations (D.I. 7, Filed 4/15/19).

        Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Pleadings:

        a.       Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 1108 and Fed. R. Bankr.
                 P. 6003 and 6004 Authorizing Debtor to (I) Honor Certain Prepetition Obligations
                 to Customers and to Continue Customer Programs and (II) Pay Medicaid,
                 Medicare and Other Obligations (D.I. 49, Entered 4/16/19);

        b.       Notice of Hearing Regarding Debtor’s Motion for Interim and Final Orders
                 Pursuant to 11 U.S.C. §§ 105(a), 363, and 1108 and Fed. R. Bankr. P. 6003 and
                 6004 Authorizing Debtor to (I) Honor Certain Prepetition Obligations to
                 Customers and to Continue Customer Programs and (II) Pay Medicaid, Medicare
                 and Other Obligations (D.I. 62, Filed 4/16/19);

        c.       Certificate of No Objection Regarding Debtor’s Motion for Interim and Final
                 Orders Pursuant to 11 U.S.C. §§ 105(a), 363, and 1108 and Fed. R. Bankr. P.
                 6003 and 6004 Authorizing Debtor to (I) Honor Certain Prepetition Obligations to
                 Customers and to Continue Customer Programs and (II) Pay Medicaid, Medicare
                 and Other Obligations (D.I. 131, Filed 5/2/19); and


1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
           Case 19-10844-BLS        Doc 150       Filed 05/06/19   Page 2 of 10



     d.     Final Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 1108 and Fed. R. Bankr. P.
            6003 and 6004 Authorizing Debtor to (I) Honor Certain Prepetition Obligations to
            Customers and to Continue Customer Programs and (II) Pay Medicaid, Medicare
            and Other Obligations (D.I. 144, Entered 5/3/19).

     Status: An order has been entered. No hearing is necessary.

2.   Motion for Entry of Interim and Final Orders (I) Authorizing Achaogen, Inc. to Obtain
     Postpetition Secured Financing, (II) Granting Liens and Providing Superpriority
     Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
     Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
     Final Hearing, and (VII) Granting Related Relief (D.I. 13, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET). Extended May 30, 2019 at 4:00 p.m.
     (ET) for the United States Trustee and the Official Committee of Unsecured Creditors.

     Responses Received:

     a.     Informal Comments from the United States Trustee; and

     b.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Interim Order (I) Authorizing Achaogen, Inc. to Obtain Postpetition Secured
            Financing, (II) Granting Liens and Providing Superpriority Administrative
            Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting
            Adequate Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
            Hearing, and (VII) Granting Related Relief (D.I. 52, Entered 4/16/19); and

     b.     Notice of Hearing Regarding Motion for Entry of Interim and Final Orders (I)
            Authorizing Achaogen, Inc. to Obtain Postpetition Secured Financing, (II)
            Granting Liens and Providing Superpriority Administrative Expense Claims, (III)
            Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection, (V)
            Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
            Granting Related Relief (D.I. 59, Filed 4/16/19).

     Status: The hearing on this matter has been adjourned to June 6, 2019 at 10:00 a.m. (ET).

3.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to Pay
     Certain Prepetition Taxes and Assessments in the Ordinary Course of Business and (II)
     Authorizing Banks and Financial Institutions to Honor and Process Checks and Transfers
     Related Thereto (D.I. 10, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received: None.


                                            -2-
           Case 19-10844-BLS       Doc 150        Filed 05/06/19   Page 3 of 10




     Related Pleadings:

     a.     Interim Order Orders (I) Authorizing the Debtor to Pay Certain Prepetition Taxes
            and Assessments in the Ordinary Course of Business and (II) Authorizing Banks
            and Financial Institutions to Honor and Process Checks and Transfers Related
            Thereto (D.I. 47, Entered 4/16/19);

     b.     Notice of Hearing Regarding Debtor’s Motion for Entry of Interim and Final
            Orders (I) Authorizing the Debtor to Pay Certain Prepetition Taxes and
            Assessments in the Ordinary Course of Business and (II) Authorizing Banks and
            Financial Institutions to Honor and Process Checks and Transfers Related Thereto
            (D.I. 65, Filed 4/16/19);

     c.     Certificate of No Objection Regarding Debtor’s Motion for Entry of Interim and
            Final Orders (I) Authorizing the Debtor to Pay Certain Prepetition Taxes and
            Assessments in the Ordinary Course of Business and (II) Authorizing Banks and
            Financial Institutions to Honor and Process Checks and Transfers Related Thereto
            (D.I. 129, Filed 5/2/19); and

     d.     Final Order (I) Authorizing the Debtor to Pay Certain Prepetition Taxes and
            Assessments in the Ordinary Course of Business and (II) Authorizing Banks and
            Financial Institutions to Honor and Process Checks and Transfers Related Thereto
            (D.I. 143, Entered 5/3/19)

     Status: An order has been signed. No hearing is necessary.

4.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Debtor to
     (A) Continue Prepetition Insurance Program; (B) Pay any Prepetition Premiums and
     Related Obligations; and (C) Renew or Enter into New Insurance Arrangements and/or
     Premium Financing Agreements in the Ordinary Course of Business; and (II) Granting
     Related Relief (D.I. 12, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a.     Interim Order (I) Authorizing Debtor to (A) Continue Prepetition Insurance
            Program; (B) Pay any Prepetition Premiums and Related Obligations; and
            (C) Renew or Enter into New Insurance Arrangements and/or Premium Financing
            Agreements in the Ordinary Course of Business; and (II) Granting Related Relief
            (D.I. 44, Entered 4/16/19);

     b.     Notice of Hearing Regarding Debtor’s Motion for Entry of Interim and Final
            Orders (I) Authorizing Debtor to (A) Continue Prepetition Insurance Program; (B)


                                            -3-
           Case 19-10844-BLS       Doc 150        Filed 05/06/19   Page 4 of 10



            Pay any Prepetition Premiums and Related Obligations; and (C) Renew or Enter
            into New Insurance Arrangements and/or Premium Financing Agreements in the
            Ordinary Course of Business; and (II) Granting Related Relief (D.I. 66, Filed
            4/16/19);

     c.     Certificate of No Objection Regarding Debtor’s Motion for Entry of Interim and
            Final Orders (I) Authorizing Debtor to (A) Continue Prepetition Insurance
            Program; (B) Pay any Prepetition Premiums and Related Obligations; and
            (C) Renew or Enter into New Insurance Arrangements and/or Premium Financing
            Agreements in the Ordinary Course of Business; and (II) Granting Related Relief
            (D.I. 130, Filed 5/2/19); and

     d.     Final Order (I) Authorizing Debtor to (A) Continue Prepetition Insurance
            Program; (B) Pay any Prepetition Premiums and Related Obligations; and
            (C) Renew or Enter into New Insurance Arrangements and/or Premium Financing
            Agreements in the Ordinary Course of Business; and (II) Granting Related Relief
            (D.I. 142, Entered 5/3/19).

     Status: An order has been signed. No hearing is necessary.

5.   Debtor’s Motion to File Under Seal Portions of its Creditor Matrix Containing Certain
     Individual Creditor Information (D.I. 26, Filed 4/15/19).

     Objection Deadline: April 22, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a.     United States Trustee’s Objection to Debtor’s Motion to File Under Seal Portions
            of Its Creditor Matrix Containing Certain Individual Creditor Information (D.I.
            75, Filed 4/19/19).

     Related Pleadings:

     a.     Notice of Hearing Regarding Debtor’s Motion to File Under Seal Portions of its
            Creditor Matrix Containing Certain Individual Creditor Information (D.I. 70,
            Filed 4/17/19).

     Status: The hearing on this matter has been adjourned to May 20, 2019 at 10:00 a.m.
     (ET).

6.   Motion of Debtor for Entry of an Order Pursuant to Bankruptcy Rule 1007(c) and Local
     Rule 1007-1(b) Extending the Time to File Schedules of Assets and Liabilities and
     Statement of Financial Affairs (D.I. 85, Filed 4/24/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received: None.


                                            -4-
           Case 19-10844-BLS       Doc 150        Filed 05/06/19   Page 5 of 10




     Related Pleadings:

     a.     Certificate of No Objection Regarding Motion of Debtor for Entry of an Order
            Pursuant to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b) Extending the
            Time to File Schedules of Assets and Liabilities and Statement of Financial
            Affairs (D.I. 132, Filed 5/2/19); and

     b.     Order Pursuant to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b) Extending
            the Time to File Schedules of Assets and Liabilities and Statement of Financial
            Affairs (D.I. 145, Entered 5/3/19).

     Status: An order has been signed. No hearing is necessary.

UNCONTESTED MATTERS UNDER CNO/COC

7.   Debtor’s Motion for Entry of Interim and Final Orders (A) Authorizing the Debtor to
     (I) Continue its Cash Management System, (II) Honor Certain Related Prepetition
     Obligations, and (III) Maintain Existing Business Forms, (B) Authorizing and Directing
     the Debtor’s Bank to Honor all Related Payment Requests, (C) Scheduling a Final
     Hearing, and (D) Granting Related Relief (D.I. 5, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Interim Order (A) Authorizing the Debtor to (I) Continue its Cash Management
            System, (II) Honor Certain Related Prepetition Obligations, and (III) Maintain
            Existing Business Forms, (B) Authorizing and Directing the Debtor’s Bank to
            Honor all Related Payment Requests, (C) Scheduling a Final Hearing, and
            (D) Granting Related Relief (D.I. 50, Entered 4/16/19);

     b.     Notice of Hearing Regarding Debtor’s Motion for Entry of Interim and Final
            Orders (A) Authorizing the Debtor to (I) Continue its Cash Management System,
            (II) Honor Certain Related Prepetition Obligations, and (III) Maintain Existing
            Business Forms, (B) Authorizing and Directing the Debtor’s Bank to Honor all
            Related Payment Requests, (C) Scheduling a Final Hearing, and (D) Granting
            Related Relief (D.I. 61, Filed 4/16/19);

     c.     Certificate of Counsel Regarding Debtor’s Motion for Entry of Interim and Final
            Orders (A) Authorizing the Debtor to (I) Continue its Cash Management System,
            (II) Honor Certain Related Prepetition Obligations, and (III) Maintain Existing
            Business Forms, (B) Authorizing and Directing the Debtor’s Bank to Honor all


                                            -5-
          Case 19-10844-BLS        Doc 150        Filed 05/06/19   Page 6 of 10



            Related Payment Requests, (C) Scheduling a Final Hearing, and (D) Granting
            Related Relief (D.I. 146, Filed 5/3/19); and

     d.     Proposed Form of Order.

     Status: There have been no objections and a COC has been filed. No hearing is
     necessary.

8.   Debtor’s Motion for Interim and Final Orders Authorizing Payment of Prepetition Claims
     of Certain Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a) and
     1108 and Fed. R. Bankr. P. 6003 and 6004 (D.I. 8, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Interim Order Authorizing Payment of Prepetition Claims of Certain Critical
            Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a) and 1108 and Fed.
            R. Bankr. P. 6003 and 6004 (D.I. 51, Entered 4/16/19);

     b.     Notice of Hearing Regarding Debtor’s Motion for Interim and Final Orders
            Authorizing Payment of Prepetition Claims of Certain Critical Vendors Pursuant
            to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a) and 1108 and Fed. R. Bankr. P. 6003
            and 6004 (D.I. 60, Filed 4/16/19);

     c.     Certificate of Counsel Regarding Debtor’s Motion for Interim and Final Orders
            Authorizing Payment of Prepetition Claims of Certain Critical Vendors Pursuant
            to 11 U.S.C. §§ 105(a), 363(b), 364, 1107(a) and 1108 and Fed. R. Bankr. P. 6003
            and 6004 (D.I. 149, Filed 5/3/19); and

     d.     Proposed Form of Order.

     Status: There have been no objections and a COC has been filed. No hearing is
     necessary.

9.   Motion of the Debtor for Interim and Final Orders Under Section 366 of the Bankruptcy
     Code (A) Prohibiting Utility Providers from Altering, Refusing or Discontinuing Service,
     (B) Deeming Utilities Adequately Assured of Future Performance, and (C) Establishing
     Procedures for Determining Adequate Assurance of Payment (D.I. 9, Filed 4/15/19).

     Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

     Responses Received:



                                            -6-
           Case 19-10844-BLS        Doc 150       Filed 05/06/19   Page 7 of 10



      a.     Informal Comments from the Official Committee of Unsecured Creditors.

      Related Pleadings:

      a.     Interim Order Under Section 366 of the Bankruptcy Code (A) Prohibiting Utility
             Providers from Altering, Refusing or Discontinuing Service, (B) Deeming
             Utilities Adequately Assured of Future Performance, and (C) Establishing
             Procedures for Determining Adequate Assurance of Payment (D.I. 53, Entered
             4/16/19);

      b.     Notice of Hearing Regarding Motion of the Debtor for Interim and Final Orders
             Under Section 366 of the Bankruptcy Code (A) Prohibiting Utility Providers from
             Altering, Refusing or Discontinuing Service, (B) Deeming Utilities Adequately
             Assured of Future Performance, and (C) Establishing Procedures for Determining
             Adequate Assurance of Payment (D.I. 58, Filed 4/16/19);

      c.     Certificate of Counsel Regarding Motion of the Debtor for Interim and Final
             Orders Under Section 366 of the Bankruptcy Code (A) Prohibiting Utility
             Providers from Altering, Refusing or Discontinuing Service, (B) Deeming
             Utilities Adequately Assured of Future Performance, and (C) Establishing
             Procedures for Determining Adequate Assurance of Payment (D.I. 147, Filed
             5/3/19); and

      d.     Proposed Form of Order.

      Status: There have been no objections and a COC has been filed. No hearing is
      necessary.

10.   Motion for Entry of Interim and Final Orders (I) Establishing Notice and Objection
      Procedures for Transfers of Equity Securities and (II) Establishing a Record Date for
      Notice and Sell-Down Procedures for Trading in Claims Against the Debtor’s Estate (D.I.
      11, Filed 4/15/19).

      Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a.     Informal Comments from the Official Committee of Unsecured Creditors.

      Related Pleadings:

      a.     Interim Order (I) Establishing Notice and Objection Procedures for Transfers of
             Equity Securities and (II) Establishing a Record Date for Notice and Sell-Down
             Procedures for Trading in Claims Against the Debtor’s Estate (D.I. 45, Entered
             4/16/19);




                                            -7-
           Case 19-10844-BLS        Doc 150       Filed 05/06/19   Page 8 of 10



      b.     Notice of Hearing Regarding Motion for Entry of Interim and Final Orders
             (I) Establishing Notice and Objection Procedures for Transfers of Equity
             Securities and (II) Establishing a Record Date for Notice and Sell-Down
             Procedures for Trading in Claims Against the Debtor’s Estate (D.I. 64, Filed
             4/16/19);

      c.     Certificate of Counsel Regarding Motion for Entry of Interim and Final Orders
             (I) Establishing Notice and Objection Procedures for Transfers of Equity
             Securities and (II) Establishing a Record Date for Notice and Sell-Down
             Procedures for Trading in Claims Against the Debtor’s Estate (D.I. 148, Filed
             5/3/19); and

      d.     Proposed Form of Order.

      Status: There have been no objections and a COC has been filed. No hearing is
      necessary.

CONTESTED MATTER GOING FORWARD

11.   Motion of the Debtor for Interim and Final Orders (I) Authorizing the Debtor to (A) Pay
      Prepetition Wages, Salaries, and Other Compensation and (B) Pay Prepetition Payroll
      Taxes and Benefits and Continue Benefit Programs in the Ordinary Course, (II) Directing
      Banks to Honor Checks for Payment of Prepetition Employee Payment and Program
      Obligations, and (III) Granting Related Relief (D.I. 6, Filed 4/15/19).

      Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a.     Informal Comments from the Official Committee of Unsecured Creditors.

      Related Pleadings:

      a.     Interim Order (I) Authorizing the Debtor to (A) Pay Prepetition Wages, Salaries,
             and Other Compensation and (B) Pay Prepetition Payroll Taxes and Benefits and
             Continue Benefit Programs in the Ordinary Course, (II) Directing Banks to Honor
             Checks for Payment of Prepetition Employee Payment and Program Obligations,
             and (III) Granting Related Relief (D.I. 46, Entered 4/16/19); and

      b.     Notice of Hearing Regarding Motion of the Debtor for Interim and Final Orders
             (I) Authorizing the Debtor to (A) Pay Prepetition Wages, Salaries, and Other
             Compensation and (B) Pay Prepetition Payroll Taxes and Benefits and Continue
             Benefit Programs in the Ordinary Course, (II) Directing Banks to Honor Checks
             for Payment of Prepetition Employee Payment and Program Obligations, and (III)
             Granting Related Relief (D.I. 63, Filed 4/16/19).




                                            -8-
            Case 19-10844-BLS        Doc 150        Filed 05/06/19   Page 9 of 10



      Status: Prior to the hearing, the Debtor intends to file a supplement to the motion with a
      proposed final order approving the motion, as supplemented, attached. The hearing on
      this matter will go forward.

12.   Debtor's Motion for Entry of an Order (I) Authorizing Implementation of a Key
      Employee Incentive Plan and a Key Employee Retention Plan, (II) Approving the Terms
      of the Debtors Key Employee Incentive Plan and Key Employee Retention Plan, and (III)
      Granting Related Relief (D.I. 27, Filed 4/15/19).

      Objection Deadline: April 26, 2019 at 4:00 p.m. (ET). Extended to May 3, 2019 at 4:00
      p.m. (ET) for the Official Committee of Unsecured Creditors.

      Responses Received:

      a.     Informal Comments from the United States Trustee; and

      b.     Informal Comments from the Official Committee of Unsecured Creditors.

      Related Documents:

      a.     Declaration of Brian L. Cumberland in Support of Debtor’s Motion for Order
             Approving the Implementation of the Key Employee Incentive Plan and Key
             Employee Retention Plan (D.I. 28, Filed 4/15/19); and

      b.     Notice of Hearing Regarding Debtor's Motion for Entry of an Order (I)
             Authorizing Implementation of a Key Employee Incentive Plan and a Key
             Employee Retention Plan, (II) Approving the Terms of the Debtors Key
             Employee Incentive Plan and Key Employee Retention Plan, and (III) Granting
             Related Relief (D.I. 56, Filed 4/16/19).

      Status: The hearing on this matter will go forward.

13.   Debtor’s Application for Entry of an Order Under 11 U.S.C. §§ 327(a), 328(a), and
      1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1,
      Authorizing Retention and Employment of Cassel Salpeter & Co., LLC as Investment
      Banker, Nunc Pro Tunc to the Petition Date (D.I. 71, Filed 4/17/19).

      Objection Deadline: May 1, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a.     Informal Comments from the United States Trustee.

      Related Pleadings: None.

      Status: This matter will be going forward.



                                              -9-
           Case 19-10844-BLS   Doc 150    Filed 05/06/19    Page 10 of 10



Dated: May 6, 2019         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                           /s/ Matthew O. Talmo
                            Derek C. Abbott (No. 3376)
                            Andrew R. Remming (No. 5120)
                            Matthew O. Talmo (No. 6333)
                            Paige N. Topper (No. 6470)
                            1201 North Market Street, 16th Floor
                            P.O. Box 1347
                            Wilmington, Delaware 19899-1347
                            Tel.: (302) 658-9200
                            Fax: (302) 658-3989
                            rdehney@mnat.com
                            aremming@mnat.com
                            mtalmo@mnat.com
                            ptopper@mnat.com

                           - and -

                           Richard L. Wynne (CA 120349) admitted pro hac vice
                           Erin N. Brady (CA 215038) admitted pro hac vice
                           HOGAN LOVELLS US LLP
                           1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                           Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                           richard.wynne@hoganlovells.com
                           erin.brady@hoganlovells.com

                           - and -

                           Christopher R. Bryant (NY 3934973) admitted pro hac vice
                           John D. Beck (TX 24073898) admitted pro hac vice
                           HOGAN LOVELLS US LLP
                           390 Madison Avenue
                           New York, NY 10017
                           Telephone: (212) 918-3000
                           Facsimile: (212) 918-3100
                           chris.bryant@hoganlovells.com
                           john.beck@hoganlovells.com

                           Proposed Counsel for Debtor and Debtor in Possession




                                      -10-
